Case 1:18-cv-01432-AJT-TCB Document 8 Filed 03/01/19 Page 1 of 2 PageID# 51



                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

KENNETH PRITCHARD,

                                  Plaintiff,

v.                                                   Civil Action No. 1:18-cv-1432-AJT-TCB

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY

                                  Defendant.

                                               PRAECIPE

       THE CLERK OF COURT will please substitute the attached Exhibit to the Defendant

Metropolitan Washington Airports Authority’s Motion to Dismiss Plaintiff Kenneth Pritchard’s

Complaint, and remove the previously filed Exhibit from the Court’s file. The previously filed

Exhibit was erroneously filed without redacting date of birth, phone number and home address

information. Counsel for the Defendant Metropolitan Washington Airports Authority apologizes

to the Court for this oversight and error.

                                                Respectfully Submitted,

                                                FRIEDLANDER MISLER, PLLC

                                                /s/ Joseph W. Santini
                                                __________________________
                                                Joseph W. Santini, Esq., Va. Bar # 47377
                                                5335 Wisconsin Ave., NW, Suite 600
                                                Washington, DC 20015
                                                202-872-0800
                                                202-857-8343 (fax)
                                                jsantini@dclawfirm.com

                                                Attorney for Defendant Metropolitan Washington
                                                Airports Authority
Case 1:18-cv-01432-AJT-TCB Document 8 Filed 03/01/19 Page 2 of 2 PageID# 52



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on the 1st day of March 2019, I sent the above Praecipe via

the Court’s electronic case filing system to:

               James M. Eisenmann, Esq.
               Nina Y. Ren, Esq.
               KALIJARVI, CHUZI, NEWMAN & FITCH, P.C.
               818 Connecticut Ave., NW, Suite 1000
               Washington, D.C. 20006



                                                    /s/ Joseph W. Santini
                                                    ______________________________
                                                    Joseph W. Santini




                                                2
